Citation Nr: 0600978	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946 and from October 1950 to August 1951.  He died 
in August 2003.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement for service connection for the cause of the 
veteran's death.

The appellant participated in a Board video hearing in 
November 2005.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2005).

A review of the record reveals that during the veteran's 
lifetime, service connection had been established for, among 
other things, prostatitis, and that in July 1989, he filed a 
claim for service connection for prostate cancer.  In a 
rating decision dated in November 1989, the rating specialist 
stated that service connection for prostate cancer was denied 
because while a June 1989 biopsy showed adenocarcinoma of the 
apex of the prostate with no metastasis, a textbook on 
oncology stated that a relationship between benign prostatic 
hypertrophy and carcinoma of the prostate had not been 
established.  The veteran again filed for service connection 
for prostate cancer in December 1990, and a May 1991 rating 
decision confirmed the prior rating decision (citing the same 
textbook) and offered no further medical explanation as to 
whether the veteran's prostatitis led to his prostate cancer.

It is noted that the veteran's death certificate indicates 
that the immediate cause of the his death was metastatic 
prostate cancer and that an autopsy report indicates that the 
veteran's cause of death was respiratory failure due to acute 
bilateral bronchopneumonia due to aspiration, with a clinical 
history of metastatic prostate cancer (as an other 
significant condition).  Neither document addresses the 
veteran's prior prostatitis, nor did the RO order a review of 
the claims folder to determine whether the prostate cancer 
was related to the prostatitis.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings, and if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  The Board finds that the medical evidence of 
record is insufficient to determine whether the veteran's 
prostate cancer, and ultimately his death, was related to his 
service-connected prostatitis.  

Where the record before the Board is inadequate, a remand is 
required.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED to the AMC for the 
following actions:


1.  The AMC must take the appropriate 
action to have the claims folder reviewed 
by an appropriate VA medical specialist.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with this review, together 
with a copy of this remand.  On the basis 
of review of the file, the examiner 
should respond to the following question 
and provide a full statement of the basis 
for any conclusions reached.

A.  Is it as least as likely as not that the 
veteran's service-connected prostatitis caused his 
prostate cancer or otherwise substantially hastened 
or materially contributed to bringing about the 
death?

2.  After completion of the foregoing, 
the AMC should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If necessary, appropriate 
follow-up actions should be taken.

3.  When the record is complete, the AMC 
should review the claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the determination is 
adverse to the appellant, a supplemental 
statement of the case should be prepared 
and the appellant and her representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

